                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

 UNITED STATES OF AMERICA

         v.                                            Case No.: 4:18-CR-00030-CDL-MSH-1

 COLBY RAY COCHRAN



                         ORDER ON MOTION FOR CONTINUANCE


       Defendant Colby Cochran has moved the Court to continue the pre-trial conference of his

case, presently scheduled for October 30, 2018.      The Government does not oppose this motion.

Defendant was arraigned on September 7, 2018, and is currently in custody.         Additional time is

needed for pretrial investigation, legal research and to enter into plea negotiations between the

defendant and government if warranted.       The Court finds that it is in the interests of justice to

allow the parties to complete investigation, legal research and to explore possible plea negotiations

and that these interests outweigh the interest of Defendant and the public in a speedy trial.   Failure

to grant a continuance would deny counsel reasonable time for effective preparation and could

result in a miscarriage of justice.   Accordingly, Defendant’s Motion for Continuance [Doc. 19]

is GRANTED, and it is hereby ordered that this case shall be continued until the Court’s MARCH

2019 trial term.   The delay occasioned by this continuance shall be deemed excludable pursuant

to the provisions of the Speedy Trial Act, 18 U.S.C. Section 3161.

                       It is SO ORDERED, this 11th day of October 2018.


                                                s/Clay D. Land
                                               HONORABLE CLAY D. LAND
                                               UNITED STATES DISTRICT COURT
